         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 1 of 16




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


  BRADLEY-FERN HALL I, LLC,

                   Plaintiff,

            v.
                                                                    Case No. 19-11181
  MMA FERN HALL CROSSING LLC, and
  BFIM SPECIAL LIMITED PARTNER, INC.,

                   Defendants.


                                            COMPLAINT


       COMES NOW Plaintiff Bradley-Fern Hall I, LLC, by and through its undersigned

attorneys, and for its Complaint against Defendants MMA Fern Hall Crossing LLC and BFIM

Special Limited Partner, Inc. (collectively, “Defendants”), states and alleges as follows:

                            PARTIES, JURISDICTION AND VENUE

       1.        This action seeks, among other things, a declaration of the rights and obligations of

the parties to the limited partnership agreement governing Fern Hall Limited Partnership (the

“Partnership”), which is the owner of an affordable housing development located in Aynor, South

Carolina (the “Project”).

       2.        Plaintiff Bradley-Fern Hall I, LLC (“Bradley” or the “General Partner”) is the

General Partner of the Partnership and the holder of a buyout option with respect to Defendants’

interests in the Partnership.

       3.        The General Partner is a limited liability company formed and existing under the

laws of the State of South Carolina with its principal place of business located in Aynor, South

Carolina. Plaintiff’s sole member is its manager, Brad Queener, who is a citizen of South Carolina.
         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 2 of 16




       4.      Defendant MMA Fern Hall Crossing LLC (“MMA” or the “Investor Limited

Partner”) is the Investor Limited Partner of the Partnership. MMA is a limited liability company

formed and existing under the laws of the State of Delaware with its principal place of business in

Boston, Massachusetts.      Upon information and belief, as confirmed by MMA’s counsel in

connection with Bradley’s removal to this Court of prior state court litigation between the parties,

none of the members of MMA are citizens of the State of South Carolina.

       5.      Defendant BFIM Special Limited Partner, Inc. (“BFIM” or the “Special Limited

Partner”) is the Special Limited Partner of the Partnership. BFIM is a corporation formed and

existing under the laws of the State of Florida with its principal place of business in Boston,

Massachusetts. Collectively, MMA and BFIM are hereinafter referred to as “Defendants.”

       6.      BFIM is, upon information and belief, affiliated with Boston Financial Investment

Management, which is located in Boston, Massachusetts and manages approximately $8.5 billion

in financial investments comprising over 1,450 apartment complexes and 140,000 apartment units.

       7.      Upon information and belief, Boston Financial Investment Management currently

manages Defendants’ assets in the Partnership and claims entitlement to collect a percentage of

any financial interest that Defendants may have in the Partnership.

       8.      The matter in controversy exceeds the sum of $75,000 exclusive of interests and

costs, and is between citizens of different States; thus, there is complete diversity in this action.

       9.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1332(a) and 2201(a).

       10.     Venue is appropriate in this Judicial District pursuant to 28 U.S.C. § 1391(b)(1).




                                                   2
         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 3 of 16




                                  FACTUAL ALLEGATIONS

A.     The Low-Income Housing Tax Credit Program.

       11.     The low-income housing tax credit (“Tax Credit”) is a federal tax credit that is

generated from certain multi-unit housing projects that satisfy a number of requirements, that

include, but are not limited to, an agreement by the property owner to only rent certain units to

households with incomes below certain limits at rents that do not exceed certain federally-

mandated limits for a period of at least 15 years after the property is placed in service

(the “Compliance Period”).

       12.     The Low Income Housing Tax Credit Program (the “LIHTC Program”) is governed

by Section 42 of the Internal Revenue Code, certain Treasury Regulations, guidance from the

Treasury Department and the Internal Revenue Service, and state-specific procedures contained in

various documents adopted by designated housing agencies in each state (collectively, the “Tax

Credit Rules”).

       13.     In a typical low-income housing project, the project owner is organized as a limited

partnership or limited liability company (here, the Partnership), a developer (which may be a for-

profit or non-profit organization, here Bradley) acts as General Partner or Managing Member of

the owner entity, controlling the day-to-day operations of the project, and a third-party tax credit

investor is admitted as a Limited Partner or an Investor Member (here, MMA), agreeing to

contribute capital to the owner entity (the Partnership) in exchange for an allocation of the Tax

Credits (and related tax losses) available to the project owner (the Partnership).

       14.     The Tax Credit Rules provide that only the project owner of a qualified low-income

housing project can qualify for Tax Credits, and only if the project owner meets certain terms and

conditions.



                                                 3
           Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 4 of 16




          15.   The project owner collects the Tax Credits during the fifteen-year Compliance

Period. After the end of the Compliance Period, Tax Credits are no longer available. As a result,

by the end of the Compliance Period, the investor member or limited partner has realized the vast

majority of economic benefits it bargained for and expected from the project.

          16.   A purchase or buyout option is often one of the primary economic incentives for

the developer or general partner in a typical low-income housing project. While the investor

member or limited partner receives a substantial yearly return on its investment over many, many

years in the form of Tax Credits and other economic benefits, including tax losses from the owner

entity, the developer or general partner provides development and management services to the

project during the Compliance Period for modest fees; thus making the purchase or buyout option

a primary economic incentive and benefit.

          17.   The developer undertakes its investment of time, resources and money, as well as

its duties and obligations as general partner, with the expectation that it will have the option to

acquire the limited partner or investor member’s interests in the operation of the business (here,

the Partnership) as an on-going concern or acquire the real estate itself at the end of the Compliance

Period.

          18.   In this case, Bradley invested in the Partnership in exchange for certain buyout

option rights and it has dutifully served as the General Partner of the Partnership with these

understandings and expectations.

          19.   Without the rights afforded to it through the buyout option, Bradley would have

much less incentive to participate in the development of the low-income housing developments

and would be deprived of an important right to which the parties had agreed from inception of the

Partnership.



                                                  4
         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 5 of 16




B.     The Partnership and the Project.

       20.     The Partnership was formed in 2002 for the purpose of investing in real property

and constructing, owning, operating, maintaining, and sustaining, for many decades, an affordable

housing development, located in Aynor, South Carolina, (the “Project”) to participate in the

LIHTC Program.

       21.     The Partnership is governed by a Third Amended and Restated Agreement of

Limited Partnership (the “LPA”). A true and correct copy of the LPA is attached hereto as Exhibit

A.

       22.     Beginning in 2006, MMA and BFIM’s predecessor, MMA Special Limited Partner,

Inc., collectively invested approximately $2 million in the Partnership so that the General Partner

could finance, develop, and construct the Project.

       23.     In exchange, MMA and MMA Special Limited Partner, Inc. were to receive,

collectively, in excess of $2.2 million in Tax Credits and other benefits, including potential tax

losses and other incidental benefits.

       24.     Upon information and belief, the allocation and receipt of the Tax Credits and

potential tax losses were the material motivating factors for MMA and MMA Special Limited

Partner, Inc.’s investment in the Partnership.

       25.     Upon information and belief, the investment assumptions or considerations

associated with MMA and MMA Special Limited Partner, Inc.’s investment decision considered

only the economic benefit of the Tax Credits and potential tax losses during the Compliance

Period, and no consideration was given for a residual cash payment in exchange for the sale or

transfer of its ownership interests after the end of the Compliance Period.




                                                 5
            Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 6 of 16




       26.      Upon information and belief, these investment assumptions or considerations did

not, in any respect, assume a liquidation of the Partnership or a sale of the Project upon the transfer

of MMA and/or MMA Special Limited Partner, Inc.’s interests in the Partnership at the end of the

Compliance Period or thereafter.

       27.      Since entering into the LPA, the General Partner has successfully operated the

Project and MMA and MMA Special Limited Partner, Inc. (or BFIM as its successor) collectively

have received approximately $1,990,131 in Tax Credits, which provides a dollar for dollar income

tax benefit, and approximately $855,950 in tax losses, which provides, upon information and

belief, an income tax benefit of approximately 35% of this amount.

C.     The Buyout Option.

       28.      Pursuant to Section 6.13 of the LPA, the General Partner has a buyout option

allowing it to purchase Defendants’ entire interests in the Partnership (the “Buyout Option”).

       29.      Pursuant to Section 6.13.B, the General Partner may exercise this Buyout Option

after expiration of the Compliance Period and for a period of one (1) year thereafter (the “Option

Period”).

       30.      The Compliance Period for the Project ended on December 31, 2018.

       31.      Section 6.13.C of the LPA provides the mechanism to determine the price which

the General Partner is to pay to acquire Defendants’ entire interests in the Partnership (the “Buyout

Price”). Specifically, the Buyout Price “shall be the greater of (i) all federal, state and local taxes

imposed on the Limited Partner attributable to the Buyout; or (ii) the fair market value (as of the

date of the closing of the Buyout) of the Investor Limited Partner’s Interests as determined in

accordance with this Section 6.13.”




                                                  6
         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 7 of 16




       32.     Section 6.13.C(i) further provides that the Buyout Option may be exercised “only

upon the written agreement of Managing General Partner to continue to use the Project for low-

income housing purposes subject to restricted rents for the greater of: (A) the Compliance Period;

or (B) the duration of the Extended Use Period.”

       33.     Section 6.13.D of the LPA provides that the value of the Investor Limited Partner’s

interests in the Partnership shall be determined by appraisals to “be performed by an Accredited

Senior Appraiser as certified by the American Society of Appraisers and acceptable to the Limited

Partner (an ‘ASA Appraiser’) or an MAI certified real estate appraiser acceptable to the Limited

Partner (an ‘MAI Appraiser’).”

       34.     Before the General Partner may submit a Buyout Notice under Section 6.13 of the

LPA, it must propose, through written submission, two appraisers (both shall be either an ASA

Appraiser or an MAI Appraiser or both) to MMA and MMA must approve one or both of the

proposed appraisers within five (5) business days of the written submission.

       35.     On December 31, 2018, and January 1, 2019, the General Partner commenced the

buyout process by proposing two appraisers to MMA via written submission pursuant to Section

6.13.D of the LPA, including the General Partner’s written agreement continue to use the Project

for low-income housing purposes subject to restricted rents for the duration of the Extended Use

Period pursuant to Section 6.13.C of the LPA. True and correct copies of the General Partner’s

correspondence are attached hereto as Exhibit B.

D.     Defendants’ Attempt to Extinguish the General Partner’s Buyout Option by
       Exercising their Right to Request a Sale of the Project.

       36.     Section 6.4.J of the LPA provides, in relevant part, that “if requested to do so by

the Investor Limited Partner at any time after the Compliance Period, the General Partners shall

use their best efforts to sell or refinance the Project on terms acceptable to the Investor Limited


                                                7
         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 8 of 16




Partner. *** Any proposal … from another buyer of the Project which is acceptable to the Investor

Limited Partner shall be accepted by the Partnership” (the “Requested Sale Right”).

       37.     By letter dated January 2, 2019 and with knowledge of the General Partners’ intent

to exercise its Buyout Option, the Investor Limited Partner purported to exercise the Requested

Sale Right and requested that the General Partner engage within thirty days a brokerage firm

acceptable to the Investor Limited Partner “to conduct the marketing and sale of the Project for a

purchase price acceptable to the Investor Limited Partner.” A true and correct copy of the Investor

Limited Partner’s January 2, 2019 correspondence is attached hereto as Exhibit C.

       38.     By letter dated January 7, 2019, the Investor Limited Partner approved one of the

appraisers proposed by the General Partner in its January 1 letter (Cushman & Wakefield, with

whom, upon information and belief, the Investor Limited Partner was familiar based on its prior

dealings) and the appraisal process to perfect the Buyout Option commenced.

       39.     Despite the commencement of the Buyout Option, and in contravention of the LPA,

the Investor Limited Partner reiterated that it intended to force a sale of the Project and dissolution

of the Partnership; neither of which the Investor Limited Partner has the right or ability to do. A

true and correct copy of the Investor Limited Partner’s January 7, 2019 correspondence is attached

hereto as Exhibit D.

       40.     Defendants’ attempt to force the General Partner to sell the Project and dissolve the

Partnership is in contravention of the LPA and the General Partner’s irrevocable rights, pursuant

to the Buyout Option and LPA terms, to purchase Defendants’ interests in the Partnership, continue

operating the Project as low-income housing, and to not dissolve the Partnership.

       41.     Upon information and belief, the investment assumptions or considerations

associated with MMA and MMA Special Limited Partner, Inc.’s investment in the Partnership did



                                                  8
         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 9 of 16




not, in any respect, ascribe any residual, or other, value assumptions to their limited partner

interests upon a sale of the Project at or following the end of the Compliance Period.

E.     The General Partner’s Buyout Notice.

       42.     Section 6.13.E of the LPA directs the appraiser (here Cushman & Wakefield), when

determining the fair market value of the Investor Limited Partner’s interests in the Partnership, to

consider the value of the Partnership’s assets and give due consideration to other relevant factors

relating to the value of the Investor Limited Partner’s interests, including but not limited to several

specific considerations.

       43.     After Defendants approved Cushman & Wakefield as the jointly-selected appraiser

pursuant to Section 6.13 of the LPA, Cushman & Wakefield performed its appraisal of the Project

and of the Investor Limited Partner’s interests in the Partnership and delivered detailed reports to

the General Partner.

       44.     According to the appraisals, the fair market value of the Investor Limited Partner’s

interests in the Partnership is $85,000.

       45.     Pursuant to Section 6.13 of the LPA, the General Partner then finalized the exercise

of its Buyout Option, through a Buyout Notice, in compliance with the terms and conditions of the

LPA, and advised Defendants that it would close on its acquisition of their interests on June 28,

2019. A true and correct copy of the General Partner’s April 26, 2019 Buyout Notice pursuant to

Section 6.13 of the LPA is attached hereto as Exhibit E.

F.     Defendants’ Breaches and Anticipatory Breaches of the LPA.

       46.     Pursuant to Section 6.13.C of the LPA, if the General Partner’s Buyout Notices

include “appraisals or calculations which, in the reasonable opinion of the Investor Limited

Partner, contain material errors, the notice shall not constitute an effective Buyout Notice,” but the

Investor Limited Partner has an affirmative obligation to allow the General Partner to cure such

                                                  9
         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 10 of 16




alleged material errors and is required to “promptly so notify” the General Partner of the material

errors so that the General Partner may cure them during the Option Period.

       47.     Defendants responded to the General Partner’s Buyout Notice on April 29, 2019,

claiming that the Buyout Notice was not effective because the appraisal of the Investor Limited

Partner’s interests purportedly contained material errors, in that the appraiser allegedly “fails to

consider the absence of any limitations on the Investor Limited Partner’s ability to require

liquidation as specified in 6.13E(iv) and fails to consider the value of the Investor Limited Partner’s

capital account.” Defendants claimed that if the appraiser had “considered these relevant factors,

in concert with the Investor Limited Partner’s requests on January 2, 2019 and March 19, 2019

that the property be sold, the appraiser should have incorporated the Investor Limited Partner’s

capital account in its conclusion of value.” A true and correct copy of Defendants’ April 29, 2019

correspondence is attached hereto as Exhibit F.

       48.     On May 3, 2019, and despite not being permitted to do so under the terms of the

LPA, Defendants attempted to supplement their April 29 correspondence with an additional,

lengthier recitation of alleged material errors in the Buyout Notice, again claiming, among other

things, that the appraiser erroneously failed to consider the Investor Limited Partner’s capital

account and purported right to require liquidation of the Partnership. A true and correct copy of

Defendants’ May 3, 2019 correspondence is attached hereto as Exhibit G.

       49.     On May 21, 2019, the appraiser responded to Defendants’ allegations of material

error expressed in their May 3 correspondence, explaining that his appraisal had, among other

things, considered all factors required under the LPA, including limitations on the Investor Limited

Partner’s ability to require liquidation; had considered the Investor Limited Partner’s capital

account and its right to request a sale of the Project; and had concluded that these issues were not



                                                  10
         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 11 of 16




economically relevant to his conclusions of value; thus there were no errors, much less material

errors, in the appraisal.

        50.      On May 24, 2019, the General Partner provided the appraiser’s May 21 letter to

Defendants. A true and correct copy of the General Partner’s May 24, 2019 correspondence,

including the appraiser’s May 21 letter, is attached hereto as Exhibit H.

        51.      The General Partner’s Buyout Notice was proper, valid, effective and enforceable,

and there are no material errors in the appraisals or calculations included or contained within the

Buyout Notice; yet, Defendants have indicated and stated that they will not comply with the

Buyout Notice and transfer their interests as required by the Buyout Notice and under the LPA.

        52.      Neither the LPA nor the Buyout Option entitles Defendants to subjectively disagree

with the appraised fair market value of their interests in the Partnership and then hold out for what

they believe to be a more accurate price.

        53.      The General Partner is entitled to close on the Buyout Notice and acquire

Defendants’ entire interests in the Partnership as provided by Section 6.13 of the LPA, but

Defendants have refused transfer their interests to the General Partner as required.

                            COUNT I—DECLARATORY JUDGMENT

        54.      The General Partner fully incorporates the above paragraphs by reference as if fully

stated herein.

        55.      The LPA is a valid and binding contract.

        56.      The LPA includes the Buyout Option, for which the General Partner provided

sufficient consideration.




                                                  11
         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 12 of 16




       57.     The General Partner has complied with the LPA, specifically Section 6.13 thereof,

and has exercised its Buyout Option, thereby creating a binding contract for the sale of Defendants’

entire interests in the Partnership to the General Partner in exchange for the Buyout Price.

       58.     An actual controversy exists as to the Buyout Notice, specifically concerning the

appraisals or calculations contained therein, and the General Partner’s right to acquire Defendants’

interests in the Partnership pursuant to the Buyout Notice.

       59.     There are no material errors in the appraisals or calculations contained within the

Buyout Notice, but Defendants have stated that they do not agree with the valuation of their

interests and indicated that they will not sell their interests to the General Partner pursuant to the

Buyout Notice.

       60.     The General Partner maintains that Section 6.13 of the LPA requires the jointly-

selected appraiser to consider certain specified factors in conducting the appraisal and grants

discretion to the appraiser to determine: (i) the appropriate appraisal methodology; (ii) the impact

on value of each factor required to be considered under Section 6.13; and (iii) the appropriate

additional considerations that impact the appraiser’s ultimate conclusion of value. Accordingly, a

party’s disagreement with the appraiser’s subjective, professional determinations cannot constitute

a “material error” under the LPA.

       61.     Defendants have expressed disagreement with the jointly-selected appraiser’s

subjective, professional determinations and conclusions made within the scope of the discretion

granted to the appraiser under Section 6.13 of the LPA, and contend that their disagreements

constitute “material errors” rendering the General Partner’s Buyout Notice ineffective.

       62.     In Defendants’ view, Section 6.13 of the LPA permits them to subjectively disagree

with the appraiser’s professional determinations and conclusions, and simply hold out for a higher



                                                 12
         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 13 of 16




Buyout Price than they are otherwise entitled to receive by characterizing their disagreements as

“material errors” that render the Buyout Notice ineffective.

       63.        The interpretation of the LPA articulated by Defendants would allow them to

prevent the General Partner from ever exercising its Buyout Option and deprive the General

Partner of the benefit of its bargain, including its ability to acquire Defendants’ interests and

continue to operate the Project as affordable housing, all in contravention of the parties’ contract,

Section 42 of the Code, and the LIHTC program. Such a result was not a result contemplated by

the parties in entering into the LPA, and is contrary to the plain language of the LPA.

       64.        A declaratory judgment would resolve the uncertainty or controversy giving rise to

these conflicting contentions.

       65.        The General Partner is entitled to an order, pursuant to 28 U.S.C. § 2201(a),

declaring that:

                  a. The General Partner’s Buyout Notice is valid, effective, and enforceable; and

                  b. Defendants must sell and transfer, pursuant to the Buyout Notice, their entire

                     interests in the Partnership to the General Partner.

                              COUNT II—BREACH OF CONTRACT

       66.        The General Partner fully incorporates the above paragraphs by reference as if fully

stated herein.

       67.        The LPA is a valid and binding contract.

       68.        The LPA includes the Buyout Option, for which the General Partner provided

sufficient consideration.




                                                   13
         Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 14 of 16




       69.       The General Partner has complied with the LPA, specifically Section 6.13 thereof,

and has exercised its Buyout Option, thereby creating a binding contract for the sale of Defendants’

entire interests in the Partnership to the General Partner in exchange for the Buyout Price.

       70.       Defendants have breached their contractual obligations to the General Partner.

       71.       The General Partner is entitled to, among other things, an order for specific

performance requiring Defendants to sell and transfer their interests in the Partnership to the

General Partner as set forth in the Buyout Notice.

       72.       The General Partner is entitled to recover any damages it incurs due to Defendants’

breaches of contract.

                  COUNT III—ANTICIPATORY BREACH OF CONTRACT

       73.       The General Partner fully incorporates the above paragraphs by reference as if fully

stated herein.

       74.       The LPA is a valid and binding contract.

       75.       The LPA includes the Buyout Option, for which the General Partner provided

sufficient consideration.

       76.       The General Partner has complied with the LPA, specifically Section 6.13 thereof,

and has exercised its Buyout Option, thereby creating a binding contract for the sale of Defendants’

entire interests in the Partnership to the General Partner in exchange for the Buyout Price.

       77.       Defendants have anticipatorily breached their contractual obligations to sell their

interests to the General Partner through, among other things, their responses to the General

Partner’s Buyout Notice; and also by indicating that they will not sell their interests to the General

Partner as required by the Buyout Notice.




                                                  14
          Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 15 of 16




        78.     The General Partner is entitled to, among other things, an order for specific

 performance requiring Defendants to sell and transfer their interests in the Partnership to the

 General Partner as set forth in the Buyout Notice.

        79.     The General Partner is entitled to recover any damages it incurs due to Defendants’

 anticipatory breaches of contract.

                                          JURY DEMAND

              The General Partner respectfully demands a jury on all issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, the General Partner respectfully prays for the following relief:

1.      That the Court issue a declaration that:

        a.      The General Partner’s Buyout Notice is valid, effective, and enforceable; and

        b.      Defendants must sell and transfer, pursuant to the Buyout Notice, their entire

                interests in the Partnership to the General Partner.

2.      That the Court order specific performance by Defendants, pursuant to Section 6.13 of the

 LPA, to sell and transfer their entire interests in the Partnership to the General Partner as set forth

 in the Buyout Notice;

3.      That the Court order such other and further relief, including, without limitation, monetary

 relief and attorneys’ fees and costs, which the Court may deem just, equitable and appropriate

 under the circumstances presented.


 Dated: May 24, 2019                            Respectfully submitted,

                                                BRADLEY-FERN HALL I, LLC,

                                                By Its Attorneys,

                                                /s/Andrea L. Martin

                                                   15
             Case 1:19-cv-11181-DPW Document 1 Filed 05/24/19 Page 16 of 16




                                               Andrea L. Martin (BBO 666117)
                                               BURNS & LEVINSON LLP
                                               125 Summer Street
                                               Boston, MA 02110-1624
                                               (617) 345-3000

                                               OF COUNSEL

                                               David A. Davenport
                                               WINTHROP & WEINSTINE, P.A.
                                               225 S. Sixth Street, Ste. 3500
                                               Minneapolis, MN 55402
                                               (612) 604-6716


                                 CERTIFICATE OF SERVICE

        I, Andrea L. Martin, hereby certify that this document filed through the ECF system will

be sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) on May 24, 2019.

                                               /s/Andrea L. Martin
                                               Andrea L. Martin

17357825v1




                                                 16
